Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites “a first side surface located between the upper surface and the lower surface and located from the first end to the second end”. Examiner suggests the following language: “a first side surface located between the upper surface and the lower surface and extending 
Claim 1 recites “a first flow path which is located along the central axis and comprises inflow port, and a second flow path which is located closer to the upper surface than the recess, connects to the first flow path and comprises  a coolant outflow port”. To be consistent with the Specification, Examiner suggests the following language: “a first flow path which is located along the central axis and comprises an inflow port, and a second flow path which is located closer to the upper surface than the recess, connects to the first flow path and comprises an outflow port”.
Claim 1, last line, claim 3, second to last line and claim 4 second to last line recite “the bottom surface”. Said claims depend from claim 1 which describes the bottom surface as “a flat bottom surface”. For the sake of clarity/consistency, Examiner suggest adding “flat” before the “bottom surface”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the outflow port is located on an upper side than the bottom surface”. What is meant by “located on an upper side than the bottom surface”? The claimed subject matter as to the location of the outflow port is unclear.
Claim 2 recites “the second flow path is extended along the central axis in a front view of the upper surface, and the second flow path declines toward the lower surface in the direction of the first end in a front view of the first side surface”. Did Applicant mean in a side view? How can one see this decline from the front view.
Claim 8 discloses “wherein an entirety of the second flow path is overlapped with the second region in a transparent front view of the first side surface”. How is it overlapped? The second flow path is inside the body of the tool and it can only overlap the first side surface if it crosses over into the side of the tool, which it does not. For the purpose of this Office Action, Examiner interprets it to mean “an entirety of the second flow path extends in height that correlates to the area of the second region in a transparent view of the first side surface”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 8-10, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (WO 2017//110903).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Kobayashi discloses a cutting tool, comprising: a holder having a bar shape extended along a central axis from a first end (3a) to a second end (3b) and comprising a pocket; and a cutting insert located in the pocket, the holder further comprising an upper/top surface, a lower/bottom surface located on a side opposite to the upper surface, a first end surface (FA: see below) located between the upper surface and the lower surface and located on a side of the first end (3a), a first side surface (FS) located between the upper/top surface and the lower/bottom surface and located from the first end to the second end, a recess (R) opening into the first end surface and the first side surface, a first flow path (23) which is located along the central axis and comprises an inflow port (33) (figure 3), and a second flow path (25 which includes sub flow paths 251a, 251b and 251c: figure 4) which is located closer to the upper surface than the recess (figures 2 and 4), connects to the first flow path (23) and comprises an outflow port (6), wherein an imaginary plane that passes through the central axis and is orthogonal to the lower surface is a reference plane (P), and the recess comprises a flat bottom surface (F) into which the pocket opens, the pocket is formed in the recess and extends from the flat bottom surface of into the recess toward the reference plane, the first side surface comprises a first region (R1) located between the second end and the recess and connected to the recess, and a second region (R2) between the upper surface and the recess, the recess separating the first end surface (FA) and a first region (R1) of the first side surface, and the outflow port (6) is located on an upper side than the bottom surface (figure 4).

[AltContent: textbox (R)][AltContent: connector][AltContent: connector][AltContent: textbox (FS)][AltContent: textbox (FA)][AltContent: connector]	
    PNG
    media_image1.png
    491
    557
    media_image1.png
    Greyscale










[AltContent: textbox (P)][AltContent: connector]
	
    PNG
    media_image2.png
    603
    483
    media_image2.png
    Greyscale




[AltContent: arrow][AltContent: textbox (FA)][AltContent: textbox (R2)][AltContent: arrow][AltContent: textbox (R1)][AltContent: textbox (F)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image3.png
    411
    492
    media_image3.png
    Greyscale


Regarding claim 2, Kobayashi discloses wherein the second flow path (25) is extended along the central axis (i.e. sub flow paths 251a & 251c. Please note: the claim does not state the second flow path in its entirety extends along the central axis just like in the instant invention, second flow path 25 is connected to the first flow path 23 via a third flow path 35 that does not extend along the central axis) in a top view of the upper surface, and the second flow path (i.e. sub flow path 251c) declines toward the lower surface in the direction of the first end in a side view of the first side surface (figure 4 shows it best).
	Regarding claim 4, Kobayashi discloses wherein the bottom surface inclines toward the reference plane in the direction of the lower surface (figure 7).
Regarding claim 5, Kobayashi the second region (R2) is located closer to the reference plane (P) than the first region (R1) (figure 2 and figure above).
Regarding claim 8, as best understood, Kobayashi discloses wherein an entirety of the second flow path (25) extends in height (H1) that correlates to the area (A1) of the second region in a transparent view of the first side surface.
		
[AltContent: connector][AltContent: textbox (A1)][AltContent: ][AltContent: textbox (H1)][AltContent: connector][AltContent: connector][AltContent: connector]	
    PNG
    media_image4.png
    580
    543
    media_image4.png
    Greyscale


Regarding claim 9, Kobayashi discloses wherein the cutting insert comprises a cutting edge, and the cutting edge extends in a direction away from the reference plane so as to protrude from the first side surface (figures 1-6).
Regarding claim 10, Kobayashi discloses a method for manufacturing a machined product, comprising: rotating a workpiece; bringing the cutting tool according to claim 1 into contact with the workpiece being rotated; and moving the cutting tool away from the workpiece (figures 13-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being obvious over Kobayashi (WO 2017//110903).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Kobayashi discloses all aspects of the invention as set forth in the rejection above. Regarding claims 3 and 7, Kobayashi discloses the claimed invention (i.e. a recess comprises a flat bottom surface (F: see above), except for said flat bottom surface inclining toward the reference plane in the direction of the second end or being parallel. Applicant in Specification, Paragraph 55 indicates that the flat bottom surface 19 may be parallel to or inclined relative to the reference plane. Clearly, the shape of the flat bottom surface is a matter of design choice. It would have been obvious to one of ordinary skill in the art at the time of the invention to choose if the flat bottom surface has an inclination of zero (i.e. flat) or more as a matter of design choice since applicant has not discloses that having it flat or the inclination claimed in claim 3  solves any stated problem  (Applicant just simply states it may lead to enhanced chip discharge performance when inclined). Furthermore, regarding claim 6, it is also a matter of design that the dimension of the tool is dependent on the size of the tool, type/shape of workpiece being machined (clearance needed), size of insert etc. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12/13/22